[Cite as Bobo v. Ohio Univ., 2011-Ohio-6968.]




                                      Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us

MICHELLE BOBO

       Plaintiff

       v.

OHIO UNIVERSITY

       Defendant

Case No. 2011-08393-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                         FINDINGS OF FACT
        {¶1}    During the week of April 25, 2011, plaintiff, Michelle Bobo, sustained
property damage to her automobile while the vehicle was parked on a lot owned and
operated by defendant, Ohio University. Specifically, the car suffered damage to the
hood of the car by an errant softball from an adjacent field. Plaintiff pointed out she
maintains insurance coverage for the vehicle with a $250.00 deductible. The filing fee
was paid.
        {¶2}    Plaintiff filed her complaint seeking to recover $414.64, the cost of her
automotive repairs and reimbursement of the filing fee. The $25.00 filing fee was paid.
        {¶3}    On July 13, 2011, defendant submitted an investigation report wherein
defendant states that plaintiff’s claim is limited to reimbursement of her insurance
deductible and reimbursement of the filing fee.
                                        CONCLUSIONS OF LAW
        {¶4}    In regard to the facts of this claim, liability on the part of defendant has not
been disputed. See Couser v. Wright State University, Ct. of Cl. No. 2004-07344-AD,
2004-Ohio-5422.
       {¶5}   2R.C. 3345.40(B)(2) states in pertinent part:
       {¶6}   “If a plaintiff receives or is entitled to receive benefits for injuries or loss
allegedly incurred from a policy or policies of insurance or any other source, the benefits
shall be disclosed to the court, and the amount of the benefits shall be deducted from
any award against the state university or college recovered by plaintiff."
       {¶7}   Thus, pursuant to the statutory requirement of R.C. 3345.40(B)(2),
compensation for the automotive repair expenses shall be limited to $250.00, plaintiff’s
stated insurance deductible.
       {¶8}   Plaintiff has suffered damages in the amount of $250.00, plus the $25.00
filing fee, which may be reimbursed as compensable damages pursuant to the holding
in Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d
19, 587 N.E.2d 990.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us
MICHELLE BOBO

        Plaintiff

        v.

OHIO UNIVERSITY

        Defendant

Case No. 2011-08393-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $275.00, which includes the filing fee. Court costs are
assessed against defendant.



                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:
Michelle Bobo                              George T. Wendt, Risk Manager
4547 Jarvis Road                           Ohio University
Guysville, Ohio 45735                      49 Factory Street
                                           Facilities Management 136
                                           Athens, Ohio 45701
9/1
Filed 9/21/11
Sent to S.C. reporter 1/27/12